Citation Nr: 1503914	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for skin cancer of the ears and right side of the face.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.E.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge in October 2014.  A transcript of that proceeding is of record.  The record was held open for 30 days to allow the Veteran to submit additional evidence; however, no additional evidence was received.  

The Board notes that the Veteran was accompanied by R.E. (initials used to protect privacy) during the October 2014 hearing.  The undersigned Veterans Law Judge explained to the Veteran during the pre-conference hearing that R.E. was not an accredited representative.  However, the Veteran indicated that he would like to proceed with a hearing without representation and requested that R.E. be allowed to testify as a witness in this case.  He also signed a form providing authorization for VA to review and discuss his record in the presence of R.E. that day.

The Board also notes that the Veteran filed a notice of disagreement regarding the initial ratings assigned for PTSD, bilateral hearing loss, and tinnitus, and a statement of the case was issued in July 2009.  The Veteran, however, did not file a substantive appeal or VA Form 9.  Therefore, these issues are not before the Board.

The Veteran perfected an appeal regarding the denial of service connection for cold injuries of the hands, feet, ankles, shoulders, and knees.  In a March 2013 rating decision, the RO granted service connection for cold injuries and peripheral neuropathy of the upper and lower extremities.  This grant of service connection constitutes a full award of the benefits sought on appeal.  Therefore, this issue is no longer on appeal, and no further consideration is necessary.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

During the October 2014 Board hearing, the Veteran raised the issue of special monthly compensation for cold injuries and peripheral neuropathy of the upper and lower extremities.  See Board Hearing Transcript (Tr.) at 6.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing system.  The VVA electronic folder contains a copy of the October 2014 hearing transcript and VA treatment records (CAPRI) records dated from December 2009 to January 2013, which were reviewed by the AOJ and the Board.  The records are otherwise irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

During the October 2014 Board hearing, the Veteran indicated that he wanted to withdraw his appeal as to the issue of entitlement to service connection for prostate cancer.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the October 2014 hearing, the Veteran withdrew the appeal as to the issue of entitlement to service connection for PTSD.  See Hearing Tr. at 29.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for prostate cancer is dismissed.



REMAND

A remand is required so that efforts can be taken to obtain the Veteran's records from Medicare.  In May 2009, he submitted an authorization form so that VA could obtain treatment records from Medicare relating to his skin cancer.  However, the record does not indicate that the RO made any attempts to obtain these records.  

While on remand status, any other outstanding relevant private treatment records should also be obtained.  A January 2012 VA treatment record indicates the Veteran complained of a red mark on his left eyebrow, and it was noted that he was seeing a private dermatologist in town.  See VVA, October 18, 2012 CAPRI, pg. 27.  On remand, the Veteran should be asked to identify the name and address of the private dermatologist so that these records can be obtained.  

In addition, any outstanding, relevant VA treatment records should be obtained.  The evidence shows that the Veteran has been diagnosed with basal cell carcinoma, which has been linked to sun exposure.  See December 2012 VA cold injury residuals examination.  However, during the Board hearing, the Veteran and his witness indicated that he had a skin biopsy seven or eight years ago and was also diagnosed with melanoma at the VA.  See Board Hearing Tr. at 16-17.  A skin biopsy is currently not of record.  Therefore, on remand the AOJ should obtain any outstanding VA treatment records related to the Veteran's claimed skin cancer.  

Moreover, in a May 2009 statement, the Veteran indicated that he believed his skin cancer was a result of extreme cold temperatures that he endured during the Korean War.  He referenced several pages from a Cancer Incidence Study conducted by the Australian Institute and Welfare in Canberra; however, this study is not of record.  On remand, the Veteran should be asked to submit the relevant portions of the study that support his contentions. 

Similarly, the Veteran and his witness indicated that there was a study pertaining to hypertension that he would submit to support his claim, but the Veteran has not provided a copy of such a study.  Thus, on remand, the Veteran should be given an opportunity to submit that evidence.

Lastly, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  The evidence shows that he has been diagnosed with hypertension, and he has asserted that the disorder is secondary to his service-connected PTSD.  Therefore, he should be afforded a VA examination and medical opinion to determine the nature and etiology of his hypertension.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed skin cancer, to include his private dermatologist, and hypertension.  See January 2012 VA treatment record, VVA, October 18, 2012 CAPRI, pg. 27.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for the medical records from Medicare (identified in the Veteran's May 2009 authorization form).  

The AOJ should also secure any outstanding treatment records from the appropriate VA Medical Center (VAMC), to include records from the Walla Walla VAMC dated since January 2013.  A specific request should be made for any skin biopsies (as referenced during the Board Hearing (Tr. at 16-17).

2.  The AOJ should request that the Veteran provide the relevant portions of the Cancer Incidence Study conducted by the Australian Institute and Welfare in Canberra, which he referenced in a May 2009 statement.  He should also be asked to submit a copy of the medical study regarding hypertension that was referred to during the October 2014 hearing.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has claimed that his hypertension is secondary to his service-connected PTSD.  He does contend that the disorder manifested in service or within one year thereafter.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has hypertension that is related to his military service.  He or she should also opine as to whether it is at least as likely as not the Veteran's hypertension is either caused by or permanently aggravated by his service-connected PTSD. 

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with his claim for service connection for skin cancer.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


